DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 13 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The limitation “at least the mechanical advantage force amplification provided by a manual calender” is not supported by the application as filed.  In the application as filed, the use of a manual calender is only mentioned in passing and with no mention of mechanical advantage force amplification.  Note that different calenders would provide different degrees of force amplification, or none at all, so the mere mention of a manual calender does not imply any measurable amount of mechanical advantage force amplification that could be used to determine if an allegedly infringing product is bendable by at least the mechanical advantage force amplification provided by a manual calender.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1:	The limitation “at least the mechanical advantage force amplification provided by a manual calender” is not supported by the application as filed.  In the application as filed, the use of a manual calender is only mentioned in passing and with no mention of mechanical advantage force amplification.  Note that different calenders would provide different degrees of force amplification, or none at all, so the mere mention of a manual calender does not imply any measurable amount of mechanical advantage force amplification that could be used to determine if an allegedly infringing product is bendable by at least the mechanical advantage force amplification provided by a manual calender.
Claims 2-5, 7-9, 11-14 inherit the deficiency of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1:	The limitation “cold bendable by at least the mechanical advantage force amplification provided by a manual calender” is indefinite because it defines the properties of the claimed body with respect to an object which is itself variable.  The “mechanical advantage force amplification provided by a manual calender” is dependent on which specific calender is being used and provides no guidance as to the metes and boundaries of the claimed protection; a specific calender which puts a relatively larger amount of pressure on it’s rollers may be able to cold bend a bar that a lower-pressure calender is not capable of bending. 
	For purposes of examination, the examiner takes note that a bar bendable without any force amplification would also be bendable with force amplification, so a manually bendable bar would be a bar that is cold bendable by at least the mechanical advantage force amplification provided by a manual calender, and a bar made the same way as bars which applicant describes as being cold-bendable by a manual calender (for instance, those made from annealed aluminum) can be presumed to be cold-bendable by a manual calender.
	Claims 2-5, 7-9, 11-14 inherit the subject matter from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchler (US 2018/0031217 A1) in view of Westerheide (US 2004/0218395 A1).
With respect to claim 1:	Tuchler teaches “a rail element (100) for lighting systems, comprising a bar body (101) extending along a longitudinal axis (see Fig. 1b) and provided with an inner longitudinal channel (130) along the axis and open on a front surface of the body (see Fig. 1a), the bar body is made of aluminum or aluminum alloy (paragraph 143); and a pair of opposite insulating shells (120), made of an insulating material (paragraph 155) and housed in the channel along respective opposite lateral sides of the channel (see Fig. 1a) and extending parallel to each other and to the axis (see Fig. 1a); each shell being provided with one or more conductive tracks (121) extending along a respective side of the channel parallel to the axis (see Fig. 1b).
Tuchler does not specifically teach that the aluminum of the body bar is annealed, the body bar having been subjected to thermal treatment after extrusion so as to be cold bendable by at least the mechanical advantage force amplification provided by a manual calendar.
However, Westerheide teaches a rail element 5 comprised of aluminum bar body 10, having been subjected to thermal treatment after extrusion (paragraph 28; it is annealed) so as to be cold bendable by at least the mechanical advantage force amplification provided by a manual calendar (paragraph 28).
Note: “so as to be cold bendable by at least the mechanical advantage force amplification provided by a manual calender” would be understood to mean that the bar body is soft enough to be bent by a hypothetical calender, that is, the claimed rail element for lighting systems does not actually require a calender.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the aluminum rail element of Tuchler to an annealing treatment as taught by Westerheide so that the rail element may be easily bent and retain it’s shape after bending (Westerheide paragraph 28) thus allowing it to shaped on-site to fit into particular installation spaces (Westerheide paragraph 16).
With respect to claim 2:	Tuchler teaches “wherein each shell is provided with a pair of conductive tracks extending parallel to each other and one above the other and are separated by the insulating material of the shell (see Figs. 1b, 2)”.
With respect to claim 3:	Tuchler teaches “wherein the shells have respective faces facing towards each other in the channel (see Fig. 1a); and each track is partially embedded in the respective shell and protrudes from the face of the shell facing the opposite shell, having an exposed portion extending longitudinally parallel to the axis  along the channel (see Figs. 1b, 2)”.
With respect to claim 4:	Tuchler teaches “wherein the body has a thickness not higher than 12.5 mm, measured as the maximum distance between opposite surfaces of the body (paragraph 110)”.
With respect to claim 5:	Tuchler teaches “wherein the body is an extruded section bar (paragraph 143)”.
With respect to claim 7:	Tuchler teaches “a lighting system (Fig. 5a) comprising a rail element (100) and one or more lighting devices (500) supported by the rail element (see Fig. 5a); characterized in that the rail element is a rail element according to claim 1 (see above)”.
With respect to claim 8:	Tuchler teaches “wherein the one or more conductive tracks comprise a first conductive track used to electrically power one or more lighting devices (paragraph 160) and a second conductive track used to carry data to control the one or more lighting devices (paragraph 160)”.
With respect to claim 9:	Tuchler teaches “wherein the one or more conductive tracks comprise a first pair of conductive tracks used to electrically power one or more lighting devices (paragraph 160) and a second pair of conductive tracks used to carry data to control the one or more lighting devices (paragraph 160)”.
With respect to claim 11:	Tuchler teaches “wherein the one or more conductive tracks are formed as cables or bars (see Fig. 1a)”.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchler in view of Westerheide as applied to claim 1 above, and further in view of AlumeroTM (EN AW-6060 | DATA SHEET, AlumeroTM, page 2 (July 2018)).
With respect to claim 12:	Tuchler teaches “the rail element according to claim 1 (see above)”.
Tuchler does not specifically teach “wherein the body is comprised of magnesium and silicon as alloying elements”.
However, AlumeroTM teaches “wherein the body is comprised of magnesium and silicon as alloying elements (“Chemical composition according to EN573-3” table).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rail element of Tuchler with the allowing elements taught by AlumeroTM due to the art-recognized suitability of such an alloy where no special strength properties are required (AlumeroTM first paragraph).
With respect to claim 13:	Tuchler does not specifically teach “wherein the body is comprised of the magnesium and the silicon as main alloying elements”.
However, AlumeroTM teaches “wherein the body is comprised of the magnesium and the silicon as main alloying elements (“Chemical composition according to EN573-3” table).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rail element of Tuchler with the allowing elements taught by AlumeroTM due to the art-recognized suitability of such an alloy where no special strength properties are required (AlumeroTM first paragraph).
With respect to claim 14:	Tuchler does not specifically teach “wherein the body is comprised of EN AW-6060 aluminium, T4 state”.
However, AlumeroTM teaches “wherein the body is comprised of EN AW-6060 aluminium (Title), T4 state (“Mechanical properties according to EN755-2” table).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rail element of Tuchler with the allowing elements taught by AlumeroTM due to the art-recognized suitability of such an alloy where no special strength properties are required (AlumeroTM first paragraph).

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Westerheide renders Tuchler's tracks 100/200 unsatisfactory for their intended purpose.  The examiner disagrees.  Tuchler’s tracks 100/200 serve the purpose of power delivery and mechanical support of a luminaire (Tuchler paragraph 142), and in comparison, Westerheide’s tracks 5 serve the purpose of power delivery and mechanical support of a luminaire (Westerheide paragraph 25).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Tuchler does not disclose or suggest how bending of the track 100 various metal elements would permit/allow function of the interaction of its various components.  However, as shown by Westerheide, merely bending the track does not prevent the function or interaction of any of the various components of the track; when the track is bent as shown in Westerheide the slots in 30 holding conductive elements 20 are the same width as before bending and do not impede the conductive elements from sliding within the slots when being bent (Westerheide paragraph 29).  Applicant argues that Tuchler had the opportunity to describe how use of hand-bendable soft-annealed metal in the manufacture of its track 100 various elements would enable/permit/support the described functions/interactions of Tuchler's track 100 various metal components, but did not.  The examiner respectfully points out that silence does not discredit; Tuchler teaches a track structure made of Aluminum does not mention one way or another how bendable it is.  Westerheide teaches a track structure, also made of Aluminum, and further discloses that certain advantages follow from treating it to make it more it bendable, namely that it can thereby be shaped on-site to fit into particular installation spaces (Westerheide paragraph 16).  
Applicant argues that in contrast to the subject matter of claim 1, Westerheide's hand-bendable soft-annealed metal dual elements 10 is bendable by hand - meaning that Westerheide's metal dual elements 10 are bendable without the use or need for the mechanical advantage force amplification provided by a manual calender.  The examiner disagrees.  An aluminum bar that can be bent without the force amplification of a calender can also be bent with the force amplification of a calender, in the same way that a support beam capable of bearing 1,000 kg is also capable of bearing 500 kg or how a person who can run 15 mph can also run 10 mph.  Besides, the claimed body bar capable of being bent by the calender is disclosed as having that capability by virtue of being made from annealed aluminum (see page 7 lines 15-17 of the instant specification); the same material Westerheide suggests.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/           Examiner, Art Unit 2875                                                                                                                                                                                             

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875